Citation Nr: 0609524	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for exposure to 
ionizing radiation.

2.  Entitlement to service connection for a dental disorder, 
claimed as due to ionizing radiation.

3.  Entitlement to service connection for a stomach disorder, 
claimed as due to ionizing radiation.

4.  Entitlement to service connection for a right eye 
disorder, claimed as due to ionizing radiation.

5.  Entitlement to service connection for a lung disorder, 
claimed as due to ionizing radiation.

6.  Entitlement to service connection for bone and joint 
pain, claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1953 to August 
1956.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision that 
denied service connection for exposure to ionizing radiation, 
for a dental disorder, a stomach disorder, a right eye 
disorder, a lung disorder, and bone and joint pain.

In August 2004, the veteran testified at a hearing before the 
undersigned at the RO.  

In February 2005, the Board remanded the matter to seek 
evidence reported by the veteran at his hearing.


FINDINGS OF FACT

1.  The veteran had exposure to ionizing radiation during 
service.

2.  Exposure to ionizing radiation is not a disability.

3.  The veteran did not develop a radiogenic disease. 

4.  There is no competent evidence that a current dental 
disorder, stomach disorder, right eye disorder, lung 
disorder, or bone and joint pain is medically related to 
service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for exposure to ionizing 
radiation is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 
1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2005).

2.  The criteria for service connection for a dental 
disorder, a stomach disorder, a right eye disorder, a lung 
disorder, and for bone and joint pain-each claimed as due to 
ionizing radiation-are not met.  38 U.S.C.A. §§ 1110, 1131, 
1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the July 2003 statement of the case (SOC), the 
December 2005 supplemental SOC (SSOC), and the April 2001, 
April 2002, and March 2005 letters, the RO and VA's Appeals 
Management Center (AMC) notified the veteran of elements of 
service connection and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's April 2001 and March 2005 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The March 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for each disability on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board finds no 
prejudice to the veteran in proceeding with a denial of each 
claim, as concluded below, because any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records.  The RO also obtained a radiation dose estimate, 
based on historical records.  While the current record does 
not include surgical records reported by the veteran, VA has 
sought all records identified by the veteran, including 
records from the facility where he reportedly had this 
surgery.  

During the hearing, the undersigned agreed to defer 
consideration of the case for 90-days for the veteran to 
submit additional evidence.  To date, VA has not received any 
additional evidence from the veteran.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As discussed 
below, there is no competent evidence that the claimed 
conditions may be related to service.  An examination, 
therefore, is not required.

The Board also notes that the veteran has been given 
opportunities to submit and/or identify evidence to support 
his claims.  At his hearing, the undersigned agreed to defer 
consideration of the case for 90-days for the veteran to 
submit additional evidence reported by him.  To date, VA has 
not received any additional evidence from the veteran.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that a dental disorder, a stomach 
disorder, a right eye disorder, a lung disorder, and chronic 
bone and joint pain were caused by exposure to ionizing 
radiation during service while present at nuclear testing 
sites and while stationed at Camp Desert Rock in Nevada.  He 
also claims service connection for exposure to ionizing 
radiation.

Service connection is not available solely on the basis of 
exposure to ionizing radiation.  There must be a disability 
linked to such exposure to warrant service connection.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

A "radiation-risk activity" is defined as: (1) on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) participation in the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945, and 
July 1, 1946; and (3) internment as a prisoner of war in 
Japan which resulted in an opportunity for exposure to 
ionizing radiation; and (4) service in which the veteran was, 
as part of his/her official duties, present during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, or service before January 1,1974, on Amchitka 
Island, Alaska, and additional criteria are met. 38 C.F.R. § 
3.309(d)(3)(ii).

There is also a specific list of military operations which 
are considered radiation-risk activities for the purposes of 
determining entitlement to presumptive service connection for 
certain types of cancers.  38 C.F.R. § 3.309(d). 

In this regard, historical records confirm that the veteran 
was involved with Operation TEAPOT when assigned in service 
to support the Desert Rock IV exercises.  Hence, the Board 
finds that the evidence does reflect participation in a 
radiation-risk activity defined by statute.  

In August 1990, the Defense Nuclear Agency calculated a 
probable dose for the veteran of 1.400 rem gamma, with an 
upper error bound of 1.800 rem gamma and a lower error bound 
of 0.900 rem gamma; and as 1.400 rem neutron, with an upper 
error bound of 2.000 rem neutron and a lower error bound of 
0.900 rem neutron.  His internal exposure potential was less 
than 0.150 rem (fifty year) committed dose equivalent to the 
bone.

On May 8, 2003, the National Research Council (NRC) released 
a report concerning radiation dose reconstructions provided 
to VA by the Defense Threat Reduction Agency (DTRA) and its 
predecessor the Defense Nuclear Agency.  That report 
concludes that the current methodology used for estimating 
radiation doses underestimates the upper bounds of doses.  In 
some cases, the methodology may be under-estimating doses by 
as much as 5 times.

A precise dose estimate is not required in this case, because 
the veteran does not have a radiogenic disease and has not 
submitted evidence linking the claimed disabilities to 
radiation exposure.  The radiation dose is therefore not 
relevant to a decision on his claims.

The evidence reveals no current diagnosis of any cancer or 
radiogenic disease listed in 38 C.F.R. § 3.311; or of a 
disease for which presumptive service connection is available 
under 38 C.F.R. § 3.309(d)(2).  Moreover, neither the veteran 
nor his representative has presented or alluded to the 
existence of any medical findings of a current radiogenic 
disease, despite being asked or invited to present or 
identify such evidence via the April 2001 letter.  

Hence, further evidentiary development and adjudication of 
each of the veteran's claims under the provisions of 
38 C.F.R. § 3.311 based on a radiogenic disease is not 
warranted.  

The post-service medical records show treatment for missing 
teeth; abdominal pain of undetermined etiology; blurry vision 
and surgery for retinal detachment; coccidiomycosis of the 
lung; and chronic bone and joint pain; there is no evidence 
reflecting a link between the exposure to the ionizing 
radiation in service and any current disorder, or that any 
current disorder was otherwise the result of a disease or 
injury in service.

As a lay person, the veteran is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
is no medical opinion supporting the veteran's contentions.  

Under these circumstances, even though the veteran was 
exposed to some level of ionizing radiation while on active 
duty, service connection cannot be granted.
 
Inasmuch as there is no evidence of any disorder either 
manifested in service or within the first post-service year, 
service connection on the basis of presumptions referable to 
chronic diseases is not warranted.

Because there is no competent evidence linking any current 
disorder to any incident in service, including exposure to 
ionizing radiation, the weight of the evidence is against 
each of the claims.  As the weight of the competent evidence 
is against the claims, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for exposure to ionizing radiation is 
denied.

Service connection for a dental disorder is denied

Service connection for a stomach disorder is denied.

Service connection for a right eye disorder is denied.

Service connection for a lung disorder is denied.

Service connection for bone and joint pain claimed as due to 
ionizing radiation is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


